Citation Nr: 9905451	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-38 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for residuals of a right 
eye injury.  

2.  Entitlement to service connection for residuals of a head 
injury, to include headaches, tinnitus, and hearing loss.  

3.  Entitlement to service connection for a bilateral knee 
disorder.  

4.  Entitlement to service connection for a right shoulder 
disorder.  

5.  Entitlement to service connection for a left foot 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In a December 1991 rating action, the RO denied service 
connection for a bilateral knee disorder.  The appellant was 
notified of this decision but did not timely appeal.  
Recently, he sought to reopen this claim.  The RO, however, 
denied the claim in December 1995 noting that the claim had 
already been denied and that new and material evidence 
sufficient to reopen the claim had not been submitted.  The 
veteran was provided with the laws and regulations regarding 
the finality of claims by the July 1996 Statement of the Case 
(SOC).  The RO noted that the evidence added to the record 
was essentially duplicative and thus cumulative and not 
"new."  

The Board notes that more recently in July 1997, the RO 
denied the claim for a bilateral knee disorder without regard 
to finality of the previous determinations.  The RO noted 
that a well-grounded claim required both the existence of a 
current disability and a nexus between that disability and 
service.  The RO discussed all the evidence of record and 
found that there was no current diagnosis of a knee 
disability nor medical evidence supporting a conclusion that 
a disability was incurred or aggravated in service.  

Since the RO adjudicated the claim, there have been a series 
of signficant cases with respect to applications to reopen a 
previously and finally denied claim, starting with Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).   Prior to these cases, 
the Board may have been compelled to characterize the issue 
currently on appeal as whether new and material evidence has 
been submitted to reopen a claim of service connection for a 
bilateral knee disorder.  In light of the evolving case law, 
the Board will consider the veteran's claim for service 
connection for a bilateral knee disorder without regard to 
any previous determination as done by the RO in July 1997.  
Since the ultimate determination by the Board is that the 
claim for service connection for a bilateral knee disorder is 
not well grounded, the claimant as a matter of law could not 
prevail whether the claim was reviewed de novo or on the 
basis of an application to reopen.  Thus, the Board's review 
on the merits is not prejudicial.  Elkins v. West, No. 97-
1534 (U.S. Vet. App. February 17, 1999); Winters v. West, No 
97-2180 (U.S. Vet. App. February 17, 1999). 

The claimant submitted correspondence to the Board received 
in October 1998.  A review of this correspondence indicates 
that it contains only a listing by the veteran of evidence in 
the claims folder.  The Board does not find this 
correspondence constitute "pertinent evidence," and thus 
referral of this correspondence to the RO is not warranted.  
38 C.F.R. § 20.1304 (1998).


FINDINGS OF FACT

1.  The veteran has not submitted any competent medical 
evidence, nor is there any such evidence of record, that 
supports his allegation that he has a chronic right eye 
disorder of service origin.  

2.  The veteran has not submitted any competent medical 
evidence, nor is there any such evidence of record, that 
supports his allegation that he has residuals of a head 
injury of service origins, to include headaches, hearing 
loss, or tinnitus.  

3.  The veteran has not submitted any competent medical 
evidence, nor is there any such evidence of record, that 
supports his allegation that he has a bilateral knee disorder 
of service origin.  

4.  The veteran has not submitted any competent medical 
evidence, nor is there any such evidence of record, that 
supports his allegation that he has a right shoulder disorder 
of service origin.  

5.  The veteran has not submitted any competent medical 
evidence, nor is there any such evidence of record, that 
supports his allegation that he has a chronic left foot 
disorder of service origin.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for residuals of a right eye disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran claim for entitlement to service connection 
for residuals of a head injury, to include headaches, hearing 
loss, and tinnitus is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

3.  The veteran's claim for entitlement to service connection 
for a bilateral knee disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The veteran's claim for entitlement to service connection 
for a right shoulder disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

5.  The veteran's claim for entitlement to service connection 
for a left foot disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reflects that the 
veteran was examined upon service entrance and no disabling 
disorders were noted.  Audiological evaluation was within 
normal limits.  When seen in January 1979, he reported a 
right eye injury after running into a tree limb.  There was 
no loss of consciousness.  Physical examination revealed a 
minor abrasion in the corneal area.  On follow-up treatment 
visit the following day, the veteran stated that his right 
eye felt "strange" since the trauma was sustained.  He also 
felt light-headed.  Physical examination reflects that the 
eyes were reactive to light.  He had normal vision, and there 
was no evidence of corneal abrasion.  There was slight edema 
under the right eyelid.  

In July 1979, the veteran complained of bilateral knee pain 
and a "scraping" feeling.  There were intermittent popping 
noises of two month's history.  He indicated he had 
experienced this problem since age 16.  Examination showed 
full range of motion without effusion, and the legs were 
described as stable.  Assessment was normal knees.

Upon examination in September 1979, the veteran gave no 
history of head injury or knee problems.  Eye examination, 
audiological, and musculoskeletal evaluation were normal.  

In February 1980, the appellant was seen with complaints of 
strain to the right arm from throwing grenades.  He said that 
he had had this problem before.  His arm felt like it was 
tingling, and there was loss of strength.  Examination showed 
tenderness without swelling and full, but painful, range of 
motion.  The assessment was right arm strain, and his right 
arm was to placed in a sling for three days.  

Upon separation examination in October 1980, the veteran did 
not give a history of a head injury, to include residuals to 
include eye injury, headaches, hearing loss, or tinnitus.  No 
knee or right shoulder complaints were recorded and 
musculoskeletal examination was normal.  Audiometric 
evaluation was within normal limits.  

In November 1980, the veteran was seen for pain under the 
ball of the left foot.  He gave a two-year history of having 
glass in the foot.  There was palpable tenderness under the 
ball of the left foot.  X-ray was interpreted as showing no 
foreign bodies.  The bones of the foot were normal.  

An original claim for service connection was filed in July 
1991.  The disabilities listed by the claimant-included 
disorders of the knees, the right arm and hand and the left 
hand.  There was no mention of an eye disorder, headaches or 
tinnitus.

Post service documents reveal that a VA examination was 
canceled in October 1991.  VA records from 1993 and 1994 show 
treatment for various complaints.  In February 1993, the 
veteran reported bilateral knee pain without acute injury.  
He skied without difficulty.  He reported blurred vision.  
Examination showed that the knees exhibited some laxity in 
joints without effusion or tenderness.  There were described 
as stable.  There was occasional crepitus in the left knee.  
The diagnoses included chronic bilateral knee pain and 
blurred vision probably secondary to fatigue.  

The veteran submitted a claim for benefits in July 1995.  The 
disabilities listed at that time included an eye and head 
injury in January 1979, a claimed concussion in April 1979 
and temporary blindness from pyrotechnics and a claimed head 
injury and broken metacarpals in a repelling accident in 
April 1980.  With the claim was a statement. 

On his July 1995 claim, the veteran reported post service 
treatment from 1989 to 1991 for severe headaches and tension 
from a private medical provider.  The RO requested those 
records from R. Hinton, M.D. that disclosed that the veteran 
was seen in February 1991.  A history was noted of mood 
swings and depression starting in November with headaches, 
chest tightness and sleepless nights.  He reportedly had been 
under quite a bit of pressure.  He reportedly had a similar 
episode in service that lasted a short time and went away.  
He was provided medications of Prozac, lithium carbonate and 
Eskalith through May 1991.  There were no further entries.

Upon VA ophthalmology examination in November 1995, the 
veteran's bilateral vision was noted to be corrected to 
20/20.  He complained of pressure in the back of the eyes.  
This pressure "comes and goes."  He said that it felt like 
his eyes were bulging out.  Trauma to the side of the head 
was noted.  Examination of the eyes was negative as 
evaluation of the cornea, anterior chambers, lens, and fundus 
were normal.  The examiner noted that the veteran's headaches 
were "quite likely" secondary to head trauma from 1979.  

In his July 1996 substantive appeal the veteran reported he 
had a loss of consciousness for a few minutes in the field 
after a January 1979 head injury, but no loss of 
consciousness later.  Since the injury he had headaches, 
tinnitus and blurred vision.  He reported a optometrist 
informed him he had evidence of an old injury to the lens of 
the right eye.  He reported he had experienced right hand 
weakening and that after parachute jumps his service medical 
records should show bilateral knee pain and looseness.  

Statements dated in October 1996 by the veteran's brothers 
and his mother were added to the file in support of the 
veteran's claims.  The statements recalled that the veteran 
fell during service, injuring his right eye and right temple.  
Since that time, he had experienced bad headaches and blurred 
vision.  Currently, they noted that the veteran had bilateral 
knee pain.  

Upon VA orthopedic examination in June 1996, the veteran 
reported chronic bilateral knee pain.  It was noted that 
there was no specific injury to either knee, but he noted 
dull, achy anterior bilateral knee pain of many years' 
duration.  He had been treated in the past with Ibuprofen 
with minimal relief of symptoms.  He also complained of some 
mechanical symptoms of popping and cracking.  He did not have 
significant complaints of instability.  Examination showed 
that range of motion of both knee was from full extension to 
approximately 130 degrees of flexion.  Both knees were stable 
to varus and valgus stress testing as well as having negative 
anterior and posterior drawer and negative Lachman's test.  
He had no appreciable effusions.  He had no pain with 
patellar grind testing, and he really had no medical or 
lateral joint line tenderness to palpation.  X-rays of the 
knees were negative.  The assessment was chronic bilateral 
knee pain of unclear etiology, possibly some chondromalacia.  
He was give a prescription for alleviation of pain and 
referred to physical therapy for muscle strengthening and 
range of motion exercises.  

VA records from August 1996 reflect treatment for 
gastrointestinal complaints.  

At a personal hearing in October 1996, the veteran reported 
that his head and eye injuries occurred at the same time.  He 
recalled falling and hitting his right eye and right temple 
on a tree stump.  He was unconscious for a period of time.  
His vision was blurred, and he felt dazed.  He was told that 
he had a corneal abrasion.  He stated that when a physician 
asked him if he had been unconscious, he replied not at that 
particular time.  Within days of this injury, he started 
experiencing headaches and tinnitus.  He stated that his 
vision was weaker since the accident.  He also described 
exposure to grenade and artillery stimulators, and he 
believed that the ringing in his ears might be related to 
that.  He reported popping and cracking in his knees.  

In a January 1997 statement, P.Y., reported that he recalled 
that the veteran injured his shoulder while throwing grenades 
and that now, he had recurring pain and discomfort in the 
right shoulder and arm.  He also recalled that the veteran 
complained of severe left foot pain secondary to glass in the 
ball of the foot.  He continued to experience discomfort as a 
result.  He reported that the veteran had bilateral hearing 
loss that originated during service and was progressively 
worsening.  

The veteran's father reported in a January 1997 statement 
that he recalled that the veteran complained of headaches, 
dizziness, and ringing in the ears during service that was 
the result of exposure to artillery fire.  He further 
attested to the fact that for the last 15 years, his son had 
complained of chronic right shoulder pain from an incident on 
the hand grenade range.  The veteran also experienced long 
standing pain and tenderness in his left foot which were the 
result of the failure of inservice medical personnel to 
remove all of the glass from the ball of his foot.  

In a May 1997 statement, a fellow serviceman recalled that 
the veteran was exposed to many artillery simulators 
exploding right next to him.  Immediately afterwards, the 
veteran reported temporary blindness.  He remembered that the 
veteran was visibly shaken, faint, and "Punch Drunk."  
Thereafter, he recalled that the veteran complained of 
headaches and ear problems, to include ringing of the ears.  
During one field and training mission, the serviceman 
recalled that the noise from artillery simulators was 
especially deafening.  The entire unit suffered from ringing 
and stinging ears, headaches, dizziness, blurred visions, and 
general light-headedness.  He summarized that the veteran's 
current complaints of hearing loss, headaches, and ringing in 
the ears, dizziness, blurred vision, etc., were the result of 
the extended exposure to noise during training exercises.  


Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Residuals of a Right Eye Injury

As described above, there are three elements that must be met 
for a well-grounded claim.  The first element of a well-
grounded claim is met as the post service medical evidence of 
record does show treatment for eye complaints.  The second 
element of a well-grounded claim is met by the veteran's 
assertion that he sustained an eye injury in service.  What 
the record lacks is medical evidence of a nexus between 
injury or disease in service and current complaints.  Thus, 
as the service medical records are negative for medical 
evidence showing a chronic eye disorder, and as additional 
complaints are essentially subjective and unsupported by 
medical findings, (eye evaluation in November 1995 
examination was essentially negative), and as those current 
eye complaints of blurred vision and eye pressure, have not 
been clinically related to any inservice right eye injury, 
the claim for service connection for a right eye disorder is 
not well grounded.  

The statements of record by the veteran and others attesting 
to the belief that current eye problems are of service origin 
have been noted.  The Board points out, however, that while a 
lay party may provide evidence as to matters within the 
capacity of a lay person to observe, when it comes to matters 
of medical diagnosis or causation, only those with medical 
expertise are competent to provide evidence.  Espiritu, 
supra.  Where the determinative issue involves medical 
causation, competent evidence is required to make a well-
grounded claim.  Grottveit, supra.  A review of the claims 
file reveals no such medical evidence of medical causation.  

The Board notes the appellant's assertion that an optometrist 
told him he had residuals of a injury to the lens of the 
right eye. The Board must respectfully point out to the 
appellant that the Court has held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, he can 
well ground his claim with this lay assertions as to what a 
provider allegedly stated.  Moreover, he has not provided 
such specifics as to the identity of this provider.  The 
Court has also held that "Full compliance with the 
[statutory duty to assist] also includes VA assistance in 
obtaining relevant records from private physicians when [the 
veteran] has provided concrete data as to time, place, and 
identity."  Olson v. Principi, 480, 483 (1992).  However, 
while the duty to assist is neither optional nor 
discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a one-way street; nor is it a 
"blind alley."  Olson, 3 Vet. App. at 483.  "The VA's 
'duty' is just what it states, a duty to assist, not a duty 
to prove a claim with the veteran only in a passive role."  
Gober v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted). Thus, there is no obligation on this record to 
remand this claim for further development in light of the 
duty to assist.  .  

The Court has further held that under 38 U.S.C.A. § 5103(a), 
VA had a duty to inform a claimant as to how to complete an 
application for benefits.  Id. at 77-80.  In this instance, 
it appears the appellant has been properly informed of the 
need to submit nexus evidence, however, to the extent prior 
notice could be deemed to be defective, he is hereby advised 
of the need to submit into the record competent evidence of a 
current eye disability casually related to events in service.    

Residuals of a Head Injury, to Include Headaches, Hearing 
Loss, and Tinnitus

With regard to the claim for service connection for residuals 
of a head injury, to include headaches, hearing loss, and 
tinnitus, the Board notes that the service records, while 
showing injury to the right eye after running into a tree 
limb, are negative for associated headaches, hearing loss, or 
tinnitus.  In fact, examination reports from service in 1979 
and 1980 were negative for any such medical history or 
diagnoses, and, in fact, neurological and ear evaluations, to 
include audiometric tests were negative.  Moreover, it was 
many years after service before additional such complaints 
were recorded.  

With regard to the claims for service connection for hearing 
loss and tinnitus, the Board notes that at no time have such 
diagnoses been made by medical personnel, except by medical 
history as provided by the veteran.  As no current chronic 
hearing loss or tinnitus is demonstrated, the veteran has 
failed to satisfy the very first element of a well-grounded 
claim.  Brammer, supra.   Even if, for the sake of argument, 
however, the veteran were conceded to have such disabilities, 
there exists no evidence that such disorders are the result 
of any incident or incidents of the veteran's service period.  
While the Board has no doubt that the veteran hit a tree limb 
on one occasion and was exposed to artillery simulators and 
excessive noise during service, no medical provider has ever 
reported that there is a causal connection between current 
complaints of hearing loss and tinnitus and military service.  
It is noted that audiometric testing was normal at all times 
during service, to include upon testing in 1980, shortly 
before service separation.  Consequently, these claims must 
be denied as no current disability is shown, nor is a nexus 
between injury or disease in service and current complaints 
is indicated.  

As to the veteran's claim for headaches, it is noted that 
upon eye examination in November 1995, a VA physician 
reported that the veteran's complaints of headaches, were 
"quite likely" the result of inservice head trauma in 1979.  
A review of this document shows this entry stands completely 
unsupported by any recorded history, findings or rational.  
Thus, nowhere in the report is there a suggestion that the 
examiner filtered, enhanced, or added medico-evidentiary 
value to the lay history through medical expertise.  LeShore 
v. Brown, 8 Vet. App. 409 (1995).  The Board finds the VA 
examiner's bare opinion regarding the appellant's headaches 
as not competent medical evidence, and is unacceptable 
inasmuch as it is apparently a repeat of lay history that is 
unenhanced by medical comment by the examiner.  In support of 
the Board's opinion is the fact that there was no report of 
headaches upon the service records, to include at time of 
service separation and none for many years thereafter.  
Accordingly, the Board finds that the VA examination 
statement that headaches were due to inservice trauma, is not 
relevant to and probative to the issue at hand.  Accordingly, 
this claim is also denied as there is no competent evidence 
of record showing a nexus between current headaches and 
inservice injury to the right temple area.  

As before, the opinions expressed by the veteran and other 
lay parties that he currently experiences headaches, hearing 
loss, and tinnitus of service origin is not competent 
evidence on medical causation or etiology.  Espiritu; 
Grottveit, supra.  

A Bilateral Knee Disorder

As to the veteran's claim for service connection for knee 
disorders, the first two elements of a well-grounded claim 
are met in that the medical evidence of record does show 
treatment for knee complaints post service and the evidence 
of inservice treatment for bilateral knee complaints.  The 
third element, however, of competent medical evidence of a 
nexus between injury or disease in service and current 
disability is not shown.  No chronic knee disorders were 
noted in service and additional knee complaints were not 
shown until many years after service separation.  (The Board 
notes that the most recent medical evidence from 1996 shows 
that while possible chondromalacia was noted, X-rays showed 
no pathology.)  The opinions expressed by the veteran and 
other lay parties that he has knee problems of service origin 
is not competent evidence on medical causation or etiology.  
Espiritu; Grottveit, supra.  

A Right Shoulder Disorder

While the service records reflect that the veteran was seen 
for right arm complaints and arm strain was assessed, no 
right shoulder disability was complained of or diagnosed 
during service.  This includes at time of separation 
examination in October 1980.  Post service records, other 
than medical history given by the veteran and others, are 
also negative for actual diagnosis of a right shoulder 
disability.  As the evidence is not convincing that the 
veteran has a current chronic right shoulder disorder, and as 
there is no medical diagnosis of such a disorder, it is not 
indicated that he actually has a chronic right shoulder 
disorder, much less competent evidence of a nexus to service.  
Under the circumstances, the veteran's claim for service 
connection for a chronic right shoulder disorder must be 
denied as not well grounded.  As before, the opinions 
expressed by the veteran and other lay parties that he 
currently experiences a right shoulder disorder of service 
origin is not competent evidence on medical causation or 
etiology.  Espiritu; Grottveit, supra.  

A Left Foot Disorder

Similarly, the claim for service connection for a left foot 
disorder fails in that while the veteran was treated for left 
foot complains on one occasion during service, no chronic 
disorder was diagnosed.  In fact, X-ray at the time was 
negative.  Post service records, other than medical history 
given by the veteran and others that he has left foot 
problems, are negative for clinical findings regarding the 
left foot.  As above, when discussing the veteran's claim for 
a right shoulder disorder, the evidence is not convincing 
that the veteran currently has a chronic left foot disorder, 
much less competent evidence of a nexus of any such disorder 
to military service.  This claim is also denied as not well 
grounded.  

Factors Affecting Each of the Claims Discussed Above

The Board reiterates that the results would not change 
regarding any of the issues discussed above, even if the 
Board were to rule alternatively on the merits.  Holbrook v. 
Brown, 8 Vet. App. 91 (1995).  There is no competent medical 
evidence showing that the veteran suffered from a chronic 
right eye disorder, headaches, hearing loss, tinnitus, 
bilateral knee disorders, a right shoulder disorder, or a 
left foot disorder during service.  There is a lack of 
medical evidence in the immediate post service period 
regarding any of these disorders that might reflect any 
recorded complaints or statements of medical history of a 
continuity of associated symptoms.  The lay statements and 
evidentiary assertions now offered many years after the event 
to establish the presence of such manifestations in service 
and continuously thereafter are completely overwhelmed and 
outweighed by the lack of contemporary evidence to support 
such recollections and the negative entries upon examinations 
during service in 1979 and 1980, and the lack of medical 
records in the years post service where such complaints and 
history should have been reflected.  

The Board emphasizes that the doctrine of reasonable doubt 
does not eliminate the veteran's initial statutory burden of 
submitting well-grounded claims.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Finally, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for claims for service connection for the claimed 
disabilities.  Robinette v. Derwinski, 8 Vet. App. 69, 77-78 
(1995).  In this regard, it appears that the veteran has 
pursued his claims under the mistaken believe that lay 
evidence is sufficient to obtain a favorable determination.  
The Board must stress that only those with medical expertise 
are competent to provide evidence as to medical diagnosis 
and, with exceptions not relevant here, as to causation.  
Thus, if he seeks to further pursue these claims, he must 
direct his attention to that form of evidence.



ORDER

Service connection for residuals of a right eye injury is 
denied.  

Service connection for residuals of a head injury, to include 
headaches, hearing loss, and tinnitus is denied.  

Service connection for a bilateral knee disorder.  

Service connection for a right shoulder disorder is denied.  

Service connection for a left foot disorder is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



partment of Veterans Affair

